                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

DJUN WILSON,

         Plaintiff,

v.                                                          Case No. 5:19cv137-TKW-MJF
MR. HOLLAND, et al.,

         Defendants.
                                                   /

                                           ORDER

         This case is before the Court based upon the magistrate judge’s Report

and Recommendation (Doc. 26).                      No objections to the Report and

Recommendation were filed.1 Having reviewed the Report and Recommendation

and the case file, I agree with the magistrate judge’s determination that this case is

due to be dismissed based on Plaintiff’s failure to comply with court orders.

         Accordingly, it is ORDERED that:

         1.    The magistrate judge’s Report and Recommendation is adopted and

               incorporated by reference in this Order.

         2.    This case is DISMISSED, and the Clerk shall close the file.


     1
          The fact that no objections were filed is unsurprising because the Report and
Recommendation was returned as undeliverable. See Doc. 27. This does not impact the Court’s
authority to dismiss this case. Indeed, Plaintiff’s failure to keep the Court apprised of his current
address is arguably an independent basis for dismissal because it is tantamount to an abandonment
of the case and/or a failure to prosecute.
DONE and ORDERED this 9th day of March, 2020.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
